DETAILED ACTION

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Utsuro et al. US 2011/0026208 discloses a triangular groove array structure with a constant period or pitch (e.g., Fig. 3).
Hamura et al. US 2009/0229439 discloses forming V-shaped grooves on a workpiece surface at intervals of a constant pitch, wherein an angle of the groove faces are gradually varied (e.g., Fig. 2).  However, there is no disclosure that the angle of the groove faces are gradually varied in order to achieve a uniform color.
Specifically, the prior art fails to teach or fairly suggest “a processing method…wherein each time the groove is formed, an angle of a groove face of the groove is gradually varied so that a uniform color is visually recognizable in every location in the predetermined area when the predetermined 20area is observed from a predetermined viewpoint”, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The prior art of record also fails to teach or fairly suggest “an object having a workpiece surface made of a material containing metal…wherein an angle of a groove face of the groove is gradually varied depending on a position of the groove so that a uniform color is visually recognizable in every location in the predetermined area when the predetermined area is observed from a predetermined 15viewpoint”, as recited in claim 7, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
08/26/22